Citation Nr: 9911622	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right temporomandibular 
joint (TMJ) subluxation (claimed as dental problems due to 
tooth and jaw surgery in service).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September to November 
1974.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in May 1996.  That decision denied the veteran's 
claims of entitlement to service connection for dental 
problems due to tooth and jaw surgery in service.  The denial 
of service connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed right TMJ subluxation and the 
wisdom tooth extraction performed during the veteran's period 
of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for TMJ 
subluxation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has the burden of submitting evidence sufficient 
to justify a belief that his claim of entitlement to service 
connection is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well-grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or is capable of 
substantiation.  Such a claim need not be 
conclusive but only possible to satisfy 
the initial burden § 5107(a).  For a 
claim to be well grounded, there must be 
(1) a medical diagnosis of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a 
nexus between an in-service disease or 
injury and the current disability.  Where 
the determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495.

The veteran asserts that while in service in the fall of 
1974, he was forced to undergo dental surgery without his 
consent.  He recalls being told by medics that they had to 
"distract [sic] a tooth" and take a bone out.  He reports 
that the procedure was very confusing and excruciatingly 
painful.  He also recalls that while undergoing surgery, a 
green cloth was placed over his face so that pieces of flying 
bone would not get in his eyes.  He states that he underwent 
so much drilling that he had to go to sick bay for 24 hours.  
He had to report back to active duty the next day but was 
still in pain.  He was given Darvon for pain, but this did 
not help.  He also states that his mouth became infected 
because he was not allowed to rinse with warm salt water.

Review of the veteran's service dental records reveals that 
tooth numbers 1 and 32, the third molars on the right, were 
extracted on October 17, 1974.  He was admitted to a ward.  
On October 18, the veteran was noted to be progressing well, 
with slight discomfort.  He was released from the ward, and 
given a no duty chit for 24 hours and Darvon for pain.  On 
October 21, 1974, he was again issued a 24 hour no duty chit, 
and given Darvon.  Review of the service dental records shows 
that he did not manifest a TMJ disorder while he was on 
active duty.

There is no record of a separation examination upon his 
discharge from active duty.

The veteran's wife submitted a statement, dated in November 
1995, noting her experiences with, and observations of, the 
veteran over her seven and one half year marriage.  The 
veteran constantly complained about his jaw locking.  He also 
would say that he "wished that the military had not messed 
around in his mouth."  She noted that the surgery was such 
an ordeal, that he had not seen a dentist since.  She 
reported that he was limited in what types of food he could 
eat.

The veteran was afforded a VA dental examination in August 
1996. The examiner reviewed the medical history as provided 
by the veteran.  The veteran stated that since the time of 
the removal of his wisdom teeth, he had had pain and 
dysfunction of the right TMJ.  He reported popping and pain 
in the right TMJ since that time.  He had received no 
treatment either in service or afterwards for the problem.  
He disclosed that the right TMJ pain had worsened over the 
years, and it was now causing ear pain and problems with 
chewing.  He reported that he occasionally slurred his 
speech.

The veteran was able to open his mouth approximately 43 mm of 
vertical height.  The right TMJ subluxated on opening widely 
and there was a reciprocal clicking with deviation to the 
left on opening widely.  The right and left lateral 
excursions appeared to be approximately normal.  His 
protrusive excursions were also normal.  He did appear to 
have some pain with the excursive movements.  The veteran had 
tenderness to palpation to the right temporal masseter and 
the right TMJ capsules.  He had a deep anterior bite.  
Radiographs reportedly disclosed no bony pathology in the 
right or left TMJs.  The diagnosis was right TMJ subluxation 
with evidence of anterior meniscus dislocation with 
spontaneous reduction on closure.  Also noted were four other 
missing teeth, nonrestorable decay in four other teeth, 
restorable caries in three, moderate to severe periodontal 
disease and an acute necrotizing ulcerative gingivitis.

Although the examiner did note the veteran's history, he did 
not relate the veteran's TMJ disorder to service.

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
extraction of his wisdom teeth and the disability for which 
he is claiming service connection. Grivois v. Brown, 6 Vet. 
App. 136 (1994). The record does not contain evidence that 
relates the current diagnosis of TMJ syndrome to service.  

The veteran would be competent to "observe" symptoms of 
pain in his jaw and to report that it had been present since 
service.  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999); Savage.  Evidentiary assertions are accepted 
as true for the purpose of determining whether the claim is 
well grounded.  Exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Derwinski, 3 Vet. App. 242 (1992).  
The Board accepts that the veteran has felt pain in his jaw 
since service, however, "because it [does] not necessarily 
follow that there is a relationship between any present 
disability and continuity of symptomatology demonstrated, 
medical evidence ... is required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation is competent".  Savage, 10 Vet.App. 
at 497.  

The veteran has a wide variety of dental problems, and it is 
beyond his competency, as a lay person, to offer evidence as 
to when any particular one began or what symptoms it has 
caused.  Where a question is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Under these circumstances, the case is not considered to be 
plausible and must be denied.  The benefits sought on appeal 
are accordingly denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown,  9 Vet.App. 341, 
344 (1996).  In this case, the VA is not on notice of any 
known and existing evidence that would make the adjudicated 
service connection claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
TMJ subluxation is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

